Case: 4:17-cr-00597-ERW-JMB Doc. #: 131 Filed: 03/07/19 Page: 1 of 1 PageID #: 482



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )   NO. S1-4:17 CR 597 ERW/JMB
                                                  )
 MARQUIS REASONOVER,                              )
                                                  )
                Defendant.                        )
                                                  )
                                                  )



                       MOTION FOR LEAVE TO FILE UNDER SEAL


        Comes now the United States of America, by and through Assistant United States

 Attorney Lisa M. Yemm, and moves for leave to file under seal its Response to Defendant

 Reasonover’s Motion to Suppress Statements and Response to Defendant Reasonover’s Motion

 to Suppress Evidence Seized from Search Warrants, and attachments thereto, on the grounds that

 they contain the personal identifying information of Defendant and sensitive subject matter.



                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       /s/ Lisa M. Yemm
                                                       LISA M. YEMM, #64601MO
                                                       Assistant United States Attorney


                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was filed on March 7, 2019
 electronically with the Clerk of the Court to be served by operation of the Court=s electronic filing
 system upon all parties and counsel of record.

                                                       /s/ Lisa M. Yemm
                                                       LISA M. YEMM, #64601MO
